Filed 11/27/17 (this opn. precedes companion case S227270 also filed 11/27/17)



      IN THE SUPREME COURT OF CALIFORNIA
GERAWAN FARMING, INC.,           )
                                 )                                               S227243
         Petitioner,             )
                                 )                                  Ct.App. 5 F068526/F068676
         v.                      )
                                 )
AGRICULTURAL LABOR RELATIONS )
BOARD,                           )
                                 )
         Respondent;             )
                                 )
UNITED FARM WORKERS OF           )
AMERICA,                         )
                                 )
         Real Party in Interest. )
                                 )


        In 1975, the Legislature enacted the Agricultural Labor Relations Act
(ALRA) “to encourage and protect the right of agricultural employees to full
freedom of association, self-organization, and designation of representatives of
their own choosing, to negotiate the terms and conditions of their employment,
and to be free from the interference, restraint, or coercion of employers of labor.”
(Lab. Code, § 1140.2; all statutory references are to this code unless otherwise
specified.) The ALRA established an elaborate framework governing the right of
agricultural workers to organize themselves into unions to engage in collective
bargaining with their employers. (Agricultural Labor Relations Bd. v. Superior
Court (1976) 16 Cal.3d 392, 398 (ALRB I); see § 1140 et seq.) It also created the
Agricultural Labor Relations Board (ALRB or the Board) and granted it “specific
powers and responsibilities of administration, particularly in conducting and


                                                   1
certifying elections and in investigating and preventing unfair labor practices.”
(ALRB I, at p. 399.)
       Twenty-five years later, the Legislature determined that additional
legislation was necessary to fulfill the goals of the ALRA because it had proven
ineffective at facilitating the negotiation and completion of collective bargaining
agreements. The Legislature therefore enacted the ALRA’s “mandatory mediation
and conciliation” (MMC) provisions to “ensure a more effective collective
bargaining process between agricultural employers and agricultural employees.”
(Stats. 2002, ch. 1145, § 1, p. 7401.) In certain cases in which an employer and a
labor union have failed to reach a first contract, either party may invoke MMC,
which involves a mediation process before a neutral mediator. (§ 1164 et seq. (the
MMC statute).) If the parties do not reach an agreement on all terms through
mediation, the mediator resolves the disputed terms and submits a proposed
contract to the Board, which can then impose that contract on the parties.
       In this case, the United Farm Workers of America (UFW) filed an MMC
request with the Board after failing to reach a collective bargaining agreement
with petitioner Gerawan Farming, Inc. (Gerawan). When mediation similarly
failed to produce an agreement, the mediator submitted a report fixing the
contractual terms, which the Board adopted in its final order. Gerawan petitioned
for review of the Board’s order, contending, among other things, that the MMC
statutory scheme was unconstitutional. The Court of Appeal agreed, holding that
“the MMC statute on its face violates equal protection principles” and that it
“improperly delegated legislative authority.” In so holding, the Court of Appeal
adopted the reasoning of the dissent in Hess Collection Winery v. Agricultural
Labor Relations Bd. (2006) 140 Cal.App.4th 1584, 1611 (dis. opn. of Nicholson,
J.) (Hess), in which the court upheld the MMC statute against a similar
constitutional challenge (see id. at pp. 1603–1610 (maj. opn.)). We granted
                                          2
review to resolve this conflict, and we conclude that the MMC statute neither
violates equal protection nor unconstitutionally delegates legislative power.
       We also granted review to resolve an important statutory question. In
arguing that the final order should be set aside, Gerawan also claimed that the
UFW, the labor union certified as the bargaining representative under the ALRA,
had abandoned its employees after a lengthy absence and therefore forfeited its
status as representative. Applying the settled rule that a union remains certified
until decertified by the employees in a subsequent election, the Board concluded
that the ALRA precludes employers from raising an abandonment defense to an
MMC request. The Court of Appeal acknowledged the validity of the general rule
but held that an employer may raise an abandonment defense against a union’s
demand to invoke MMC because MMC is “a postbargaining process” materially
different from ordinary collective bargaining.
       We hold that the distinction drawn by the Court of Appeal is untenable and
that employers may not refuse to bargain with unions — whether during the
ordinary bargaining process or during MMC — on the basis that the union has
abandoned its representative status. As the Board and lower courts have
consistently observed, the Legislature intended to reserve the power to decertify
labor organization representatives to employees and labor organizations alone.
Allowing employers to raise an abandonment defense would frustrate that intent
and undermine the ALRA’s comprehensive scheme of labor protections for
agricultural employees.
                                          I.
       The Legislature enacted the ALRA in 1975 to “ensure peace in the
agricultural fields by guaranteeing justice for all agricultural workers and stability
in labor relations.” (Stats. 1975, 3d Ex. Sess., ch.1, § 1, p. 4013.) “To achieve
this goal, the act declares the right of agricultural employees to organize
                                          3
themselves into unions and to engage in collective bargaining, free from
intimidation by either employers or union representatives.” (ALRB I, supra, 16
Cal.3d at p. 398; see § 1140.2.) In enacting the ALRA, the Legislature intended to
fill a gap in the labor protections afforded by the federal National Labor Relations
Act (NLRA), which exempts “any individual employed as an agricultural laborer.”
(29 U.S.C. § 152(3); see Lab. Code, § 1140.4 [defining “agricultural employee” as
“those employees excluded from the coverage of the National Labor Relations
Act, as amended, as agricultural employees”].) Accordingly, the ALRA identifies
a number of unfair labor practices and other unlawful acts (§§ 1153, 1154, 1154.5,
1155.4, 1155.5), and empowers the Board to investigate, prevent, and remedy such
practices (§ 1160).
       The Board’s other primary duty is to oversee and certify the results of
bargaining representative elections. Under the ALRA, “[r]epresentatives
designated or selected by a secret ballot for the purposes of collective bargaining
by the majority of the agricultural employees in the bargaining unit shall be the
exclusive representatives of all the agricultural employees in such unit for the
purpose of collective bargaining with respect to rates of pay, wages, hours of
employment, or other conditions of employment.” (§ 1156; see § 1156.3 [setting
forth the election process].) The ALRA also provides a process by which
employees may petition to decertify a labor organization as their representative.
(§ 1156.7.) Once a bargaining representative is certified, the ALRA requires the
employer and the representative to “bargain collectively in good faith” in order to
reach an agreement “with respect to wages, hours, and other terms and conditions
of employment.” (§ 1155.2, subd. (a).) The obligation to bargain in good faith
“does not compel either party to agree to a proposal.” (Ibid.)
       In the decades that followed, it became clear that the ALRA had not
resulted in the widespread adoption of collective bargaining agreements between
                                          4
agricultural employers and employees. “Between 1975 and 2001 . . . , of the
state’s approximately 25,000 farm employers, there existed fewer than 250 signed
union agreements and there were another 250 farms where workers voted for
union representation but had not yet obtained a contract.” (Broderdorf,
Overcoming the First Contract Hurdle: Finding a Role for Mandatory Interest
Arbitration in the Private Sector (2008) 23 Lab. Law. 323, 338.) A substantial
factor was “the continued refusal of agricultural employers to come to the
bargaining table once an election has occurred,” which caused employees to
“wait[] for years while negotiations for union contracts drag on without hope of
progress.” (Sen. Rules Com., Off. of Sen. Floor Analyses, 3d reading analysis of
Sen. Bill No. 1156 (2001–2002 Reg. Sess.) as amended Aug. 30, 2002, p. 7
(hereafter Sen. Bill 1156 Analysis).) As we have recognized, “when an employer
engages in dilatory tactics after a representation election his action may
substantially impair the strength and support of a union and consequently the
employees’ interest in selecting an agent to represent them in collective
bargaining. . . . ‘Employee interest in a union can wane quickly as working
conditions remain apparently unaffected by the union or collective bargaining.’
[Citations.]” (J. R. Norton Co. v. Agricultural Labor Relations Bd. (1979) 26
Cal.3d 1, 30 (J. R. Norton).) The Legislature found that in 2002, agricultural
employers had not agreed to a contract in about 60 percent of the cases where a
labor union had been certified. (See Sen. Bill 1156 Analysis, supra, at p. 7
[finding that among the 428 companies with agricultural workers who had voted
for UFW representation, only 185 of those companies had reached a collective
bargaining agreement with their employees]; see also Governor’s signing message
to Leg. on Assem. Bill No. 2596 and Sen. Bill No. 1156 (Sept. 30, 2002), Sen.
Recess J. (2001–2002 Reg. Sess.) p. 6227.)


                                          5
       These concerns prompted the Legislature in 2002 to add the MMC
provisions to the ALRA. (§ 1164 et seq., added by Stats. 2002, ch. 1145, § 2,
pp. 7401–7404.) The Legislature determined there was “a need . . . for a
mediation procedure in order to ensure a more effective collective bargaining
process between agricultural employers and agricultural employees, and thereby
more fully attain the purposes of the [ALRA], ameliorate the working conditions
and economic standing of agricultural employees, create stability in the
agricultural labor force, and promote California’s economic well-being by
ensuring stability in its most vital industry.” (Stats. 2002, ch. 1145, § 1, p. 7401.)
       The MMC statute sets forth a process, known as compulsory interest
arbitration, “in which the terms and conditions of employment are established by a
final and binding decision of an arbitrator.” (Fisk & Pulver, First Contract
Arbitration and the Employee Free Choice Act (2009) 70 La. L.Rev. 47, 50 (Fisk
& Pulver).) Unlike “grievance arbitration,” which focuses on “construing the
terms of an existing agreement and applying them to a particular set of facts,”
interest arbitration “focuses on what the terms of a new agreement should be.”
(Local 58, Intern. Broth. of Elec. Workers, AFL-CIO v. Southeastern Michigan
Chapter, Nat. Elec. Contractors Assn., Inc. (6th Cir. 1995) 43 F.3d 1026, 1030.)
The MMC process results in “quasi-legislative action” by which “[t]he terms of
the ‘agreement’ determined by the arbitrator [are] imposed upon [the employer] by
force of law.” (Hess, supra, 140 Cal.App.4th at p. 1597.)
       Either an agricultural employer or a union representative may invoke the
MMC process by filing with the Board “a declaration that the parties have failed to
reach a collective bargaining agreement and a request that the board issue an order
directing the parties to mandatory mediation and conciliation of their issues.”
(§ 1164, subd. (a).) Labor organizations certified before January 1, 2003, like the
UFW here, must establish the following conditions before filing the declaration:
                                           6
“(a) the parties have failed to reach agreement for at least one year after the date
on which the labor organization made its initial request to bargain, (b) the
employer has committed an unfair labor practice, and (c) the parties have not
previously had a binding contract between them.” (§ 1164.11.) Upon receipt of
the declaration, “the board shall immediately issue an order directing the parties
to” mediation before a neutral, agreed-upon mediator. (§ 1164, subd. (b).)
Mediation then proceeds for 30 days, which can be extended by the mediator for
an additional 30 days. (§ 1164, subd. (c).)
       Within 21 days after the mediation period expires, “the mediator shall file a
report with the board that resolves all of the issues between the parties and
establishes the final terms of a collective bargaining agreement, including all
issues subject to mediation and all issues resolved by the parties prior to the
certification of the exhaustion of the mediation process. With respect to any issues
in dispute between the parties, the report shall include the basis for the mediator’s
determination. The mediator’s determination shall be supported by the record.”
(§ 1164, subd. (d).) In crafting a determination, the mediator “may consider those
factors commonly considered in similar proceedings, including: [¶] (1) The
stipulations of the parties. [¶] (2) The financial condition of the employer and its
ability to meet the costs of the contract in those instances where the employer
claims an inability to meet the union’s wage and benefit demands. [¶] (3) The
corresponding wages, benefits, and terms and conditions of employment in other
collective bargaining agreements covering similar agricultural operations with
similar labor requirements. [¶] (4) The corresponding wages, benefits, and terms
and conditions of employment prevailing in comparable firms or industries in
geographical areas with similar economic conditions, taking into account the size
of the employer, the skills, experience, and training required of the employees, and
the difficulty and nature of the work performed. [¶] (5) The average consumer
                                          7
prices for goods and services according to the California Consumer Price Index,
and the overall cost of living, in the area where the work is performed.” (§ 1164,
subd. (e).)
       The MMC statute establishes a two-tiered system of review. Within seven
days, either party may petition the Board to review the mediator’s report on the
ground that one or more provisions are (1) “unrelated to wages, hours, or other
conditions of employment . . . ,” (2) “based on clearly erroneous findings of
material fact,” or (3) “arbitrary or capricious in light of the mediator’s findings of
fact.” (§ 1164.3, subd. (a).) If no petition is filed, or if the Board finds that the
petition has not made a prima facie case for review on the grounds set forth in
subdivision (a), then the mediator’s report becomes the final order of the Board.
(Id., subd. (b).) If the Board finds grounds to grant review, it shall issue a decision
concerning the petition and, upon finding a provision in the mediator’s report to be
unlawful on the grounds set forth in subdivision (a), shall require the mediator to
modify the terms of the collective bargaining agreement, to meet with the parties
for further mediation, and to submit a second report. (Id., subd. (c).) Either party
may petition the Board for review of the second report. (Id., subd. (d).) Again, if
no petition is filed, or if a petition is filed but does not state a prima facie case of a
violation under subdivision (a), the report takes effect as an order of the Board.
(Ibid.) If a petition is subject to review under subdivision (a), the Board shall
determine the issues and issue a final order. (Ibid.) Either party also may petition
the Board to set aside the report if “(1) the mediator’s report was procured by
corruption, fraud, or other undue means, (2) there was corruption in the mediator,
or (3) the rights of the petitioning party were substantially prejudiced by the
misconduct of the mediator.” (Id., subd. (e).)
       Once the Board has issued a final order, a party may petition for writ of
review in the Courts of Appeal or in this court. (§§ 1164.5, 1164.9.) Judicial
                                            8
review is limited to “determin[ing], on the basis of the entire record, whether any
of the following occurred: [¶] (1) The board acted without, or in excess of, its
powers of jurisdiction. [¶] (2) The board has not proceeded in the manner required
by law. [¶] (3) The order or decision of the board was procured by fraud or was an
abuse of discretion. [¶] (4) The order or decision of the board violates any right of
the petitioner under the Constitution of the United States or the California
Constitution.” (§ 1164.5).
       Soon after the Legislature enacted the MMC statute, agricultural employers
challenged its constitutionality. In Hess, the Court of Appeal rejected claims that
the MMC statutory scheme violated principles of due process and equal
protection, interfered with the right of contract, invalidly delegated legislative
authority, and was vague and overbroad. (Hess, supra, 140 Cal.App.4th at
p. 1591.) Justice Nicholson dissented, contending that the law “delegated
legislative power unconstitutionally and violated equal protection guarantees of
the state and federal Constitutions.” (Id. at p. 1611 (dis. opn. of Nicholson, J.); see
id. at pp. 1612–1617.)
       According to the UFW, the union “began renewing demands for bargaining
with agricultural employers that had never agreed to contracts” after Hess upheld
the MMC statute’s constitutionality. This case arises from one of those renewed
demands.
                                          II.
       Gerawan is a farming business that owns about 12,000 acres in Fresno and
Madera Counties. It employs thousands of direct-hire workers to grow, harvest,
and pack stone fruit and table grapes. In a 1990 secret election, Gerawan’s
employees voted to be represented by the UFW. After rejecting Gerawan’s
challenges to the election, the Board certified the UFW as the exclusive bargaining
representative on July 8, 1992. (See Gerawan Ranches (1992) 18 ALRB No. 5.)
                                           9
The Board also affirmed an administrative law judge’s finding that Gerawan had
committed unfair labor practices during the election period. (Ibid.)
       Several days later, Cesar Chavez, the UFW’s founder, sent a letter to
Gerawan requesting negotiations, which Gerawan “formally accept[ed].” The
UFW made a renewed request to bargain in November 1994, after which the
parties held at least one negotiation session. The parties did not reach an
agreement. After the negotiation session, according to a former Gerawan
executive, the UFW “represented that it would revise its proposal . . . and that it
would contact Gerawan about future negotiations,” but the “UFW never contacted
Gerawan again concerning [those] negotiations.”
       For reasons not apparent in the record, neither the UFW nor Gerawan
attempted to communicate or restart negotiations until October 12, 2012, when the
UFW served Gerawan with a renewed demand to bargain. Gerawan asked the
UFW to explain its absence between early 1995 and October 2012; the UFW
refused. The parties then proceeded to negotiations, holding more than 10
bargaining sessions in early 2013. Having failed to reach a voluntary agreement,
the UFW filed a declaration on March 29, 2013 with the Board requesting MMC.
Gerawan opposed the request, claiming that the statutory prerequisites had not
been met and that the UFW had abandoned its status as the bargaining
representative. Several weeks later, the Board denied Gerawan’s opposition and
referred the parties to MMC. (Gerawan Farming, Inc. (2013) 39 ALRB No. 5.)
The Board specifically rejected Gerawan’s claim that the “UFW abdicated its
responsibilities” and “forfeit[ed] its status as bargaining representative,” noting
that the Board had “considered and rejected this type of ‘abandonment’ argument”
in the past. (Id. at pp. 3–4, citing Dole Fresh Fruit Company (1996) 22 ALRB
No. 4; Pictsweet Mushroom Farms (2003) 29 ALRB No. 3; San Joaquin Tomato
Growers, Inc. (2011) 37 ALRB No. 5.) Because the Board declined to consider
                                          10
Gerawan’s abandonment argument, it took no evidence and made no findings
concerning the UFW’s alleged absence.
       The parties thereafter agreed on an experienced mediator, Matthew
Goldberg, and conducted several mediation sessions in the summer of 2013. The
voluntary mediation failed to produce an agreement. As required by section 1164,
subdivision (a), Goldberg then conducted a number of on-the-record hearings and
submitted a report resolving the disputed terms to the Board on September 28,
2013. Gerawan objected to Goldberg’s report “both generally and as to its
particular terms.” In light of these objections, the Board remanded six provisions
to the mediator for further proceedings. (Gerawan Farming, Inc. (2013) 39 ALRB
No. 16.) The parties reached agreement on the remanded provisions, and
Goldberg issued a second report incorporating the agreed-upon provisions.
Neither party objected to the second report, and it took effect as the Board’s final
order on November 19, 2013. (Gerawan Farming, Inc. (2013) 39 ALRB No. 17;
see § 1164.3.)
       Gerawan filed a petition for review of the Board’s final order to the Court
of Appeal under section 1164.5, claiming that the order was invalid because the
MMC statute is unconstitutional. Gerawan argued that the statute violated equal
protection and due process, invalidly delegated legislative power, and constituted
an unconstitutional taking of private property. Gerawan also reiterated that the
Board’s order should be set aside because the UFW abandoned its status as the
employees’ certified bargaining representative after a “nearly two-decade
absence.” The Court of Appeal granted Gerawan’s request to stay the Board’s
final order pending the appeal.
       The Court of Appeal held that the MMC statute was facially
unconstitutional because it “violates equal protection of the law and improperly
delegates legislative authority.” As to equal protection, the court adopted the
                                         11
reasoning of the Hess dissent: Within the class of employers covered by the MMC
process, “ ‘each employer will be subjected to a different legislative act, in the
form of a [collective bargaining agreement]. Thus, similarly situated employers
are treated dissimilarly.’ ” In the court’s view, the MMC statute’s
“discrimination . . . is intentional because the mediator has no power to extend the
enactment to other agricultural employers. . . . [and] the discrimination is arbitrary
because there are no standards” ensuring that mediators will reach similar
decisions when considering similarly situated employers. The court
acknowledged that section 1164 provides factors to guide the mediator’s
decisionmaking, but held that the factors failed to “cure the fundamental equal
protection violation” because “[i]nevitably, each imposed [collective bargaining
agreement] will still be its own set of rules applicable to one employer, but not to
others.”
       The court further concluded that the MMC statute unconstitutionally
delegates legislative authority because it empowers the mediator “to establish
employment terms that will be imposed by the force of law . . . without any
definite policy direction, goal or standard.” Because the section 1164.3,
subdivision (e) “factors alone are not enough,” the law “fails to supply the
necessary guidance to either the mediator or the Board.” Further, the court held,
“the delegation of powers under the MMC statute also lacks the necessary
procedural safeguards or mechanisms to assure a fair and evenhanded
implementation of the legislative mandate to impose a [collective bargaining
agreement].” The court did not resolve Gerawan’s other constitutional claims.
       Despite holding the MMC statute “constitutionally invalid,” the Court of
Appeal also decided “the statutory issues as an alternative basis for [its] ruling.”
The court concluded that “abandonment may be raised defensively in response to a
union’s demand to invoke the substantial legal measures of the MMC process,”
                                          12
notwithstanding the Board’s longstanding position that “abandonment does not
exist unless a union is either unwilling or unable to continue to represent the
subject employees.” The court recognized that under its precedent holding that “a
rebuttable presumption exists that a certified union continues to enjoy majority
support by the employees,” an employer may not refuse to bargain under the
ALRA by contending that the union has forfeited its representative status. But
because “the MMC process differs materially from bargaining and is largely a
postbargaining process,” the court continued, “the employer’s continuing duty to
bargain is not an impediment” to an “employer’s ability to defend a union’s MMC
request.” The court thus held that the Board abused its discretion by ordering
MMC without considering Gerawan’s claim of union abandonment.
                                         III.
       We now consider Gerawan’s claims that the MMC statute (1) violates
substantive due process by imposing interest arbitration without the employer’s
consent, (2) violates equal protection under the Fourteenth Amendment to the
United States Constitution and article I, section 7 of the California Constitution,
and (3) unconstitutionally delegates legislative power. Although we typically
decide statutory claims before deciding constitutional claims, we discuss
Gerawan’s constitutional claims first because the Court of Appeal held the statute
facially unconstitutional in addition to resolving Gerawan’s statutory claim. Were
we to hold that abandonment is a defense under the MMC statute, our holding
would have no import in light of the Court of Appeal’s decision without a
determination that the statute is constitutional. And were we to hold that
abandonment is not a defense under the MMC statute, we would likewise need to
address Gerawan’s constitutional claims.
       At the outset, it is important to note that the Court of Appeal held the
statute facially unconstitutional. Gerawan has likewise characterized its challenge
                                         13
as a facial attack on the MMC statute and has not articulated an as-applied
challenge based on the specific terms of the contract imposed by the Board’s final
order. “The standard for a facial constitutional challenge to a statute is exacting.”
(Today’s Fresh Start, Inc. v. Los Angeles County Office of Education (2013) 57
Cal.4th 197, 218.) Under “the strictest requirement for establishing facial
unconstitutionality,” the challenger must demonstrate that “the statute ‘inevitably
pose[s] a present total and fatal conflict with applicable constitutional
prohibitions.’ ” (Guardianship of Ann S. (2009) 45 Cal.4th 1110, 1126, quoting
Pacific Legal Foundation v. Brown (1981) 29 Cal.3d 168, 181 (Brown).) We have
sometimes applied a more lenient standard, asking whether the statute is
unconstitutional “in the generality or great majority of cases.” (San Remo Hotel v.
City and County of San Francisco (2002) 27 Cal.4th 643, 673 (San Remo).) In
claiming that the MMC statute is unconstitutional in all cases, Gerawan attempts
to meet the strictest requirement. But we need not decide which test applies
because, as explained below, the statute is not facially invalid under either test.
                                          A.
       Gerawan’s lead argument in its briefing is that compulsory interest
arbitration in the private sector is categorically impermissible because it forces
employers into arbitration without their consent. This is essentially a claim that
the MMC statute violates substantive due process. Although Gerawan raised
various due process challenges below, the Court of Appeal declined to address
them and instead found the statute unconstitutional on equal protection and
nondelegation grounds. Nevertheless, since the ALRB and the UFW respond to
Gerawan’s substantive due process argument in detail here, we address the claim.
       Gerawan acknowledges that interest arbitration has “emerged as a fairly
common feature of public sector labor relations at the federal, state, and local
levels.” (Weiler, Striking A New Balance: Freedom of Contract and the Prospects
                                          14
for Union Representation (1984) 98 Harv. L.Rev. 351, 372; see Fisk & Pulver,
supra, at pp. 50–51.) But Gerawan contends that no state has ever imposed
compulsory interest arbitration on private employers because doing so would be
unconstitutional. Gerawan places significant emphasis on a trilogy of cases from
the 1920s that held unconstitutional a Kansas statute authorizing a three-judge
industrial court to arbitrate employment disputes and impose wages and other
terms of employment. (See Wolff Co. v. Industrial Court (1923) 262 U.S. 522
(Wolff); Dorchy v. Kansas (1924) 264 U.S. 286; Wolff Packing Co. v. Indus. Court
(1925) 267 U.S. 552.)
       In Wolff, the high court concluded that the statute violated “the liberty of
contract” under the Fourteenth Amendment. (Wolff, supra, 262 U.S. at p. 544.)
The court relied on precedent that had located “the right of the employer on the
one hand, and of the employee on the other, to contract about his affairs” in
substantive due process. (Id. at p. 534, citing Adkins v. Children’s Hospital (1923)
261 U.S. 525 (Adkins).) As we have explained, “this restrictive view of the police
power was completely repudiated” by the high court a decade later. (Birkenfeld v.
City of Berkeley (1976) 17 Cal.3d 129, 155 (Birkenfeld); see West Coast Hotel Co.
v. Parrish (1937) 300 U.S. 379, 400 [overruling Adkins]; Pope, Contract, Race,
and Freedom of Labor in the Constitutional Law of “Involuntary Servitude”
(2010) 119 Yale L.J. 1474, 1543 [Wolff’s “anchorage in Fourteenth Amendment
economic due process, never secure, has altogether washed away”].) Thus,
Gerawan’s claim that private-sector interest arbitration offends substantive due
process is unpersuasive. (See Hess, supra, 140 Cal.App.4th at pp. 1598–1601.)
       Gerawan also relies on Labor Board v. Jones & Laughlin (1937) 301 U.S. 1
(Jones) and Porter Co. v. NLRB (1970) 397 U.S. 99 (Porter), where the high court
interpreted the NLRA to prohibit compulsory arbitration. But the high court


                                         15
resolved these decisions on statutory grounds and said nothing about compulsory
arbitration’s constitutionality. (See Jones, at p. 45; Porter, at pp. 104–109.)
       The rareness of interest arbitration in the private sector likely stems from
the high court’s determination that the NLRA, which preempts most state labor
regulation, does not authorize compulsory arbitration. Contrary to what Gerawan
contends, there is no indication in the high court’s case law that compulsory
arbitration in areas not covered by the NLRA, such as agricultural labor relations,
would be unconstitutional. Seeing no authority to support Gerawan’s substantive
due process claim, we decline to find compulsory interest arbitration categorically
unconstitutional here.
                                          B.
       The Court of Appeal held that the MMC statute “on its face violates equal
protection principles” under both the federal and state Constitutions. We conclude
that the MMC is not facially invalid on equal protection grounds because the
Legislature had a rational basis for enacting the MMC statute to facilitate
collective bargaining agreements between agricultural employers and employees.
       “ ‘[I]n areas of social and economic policy,’ ” this court interpreting
California’s equal protection clause, like the United States Supreme Court
interpreting the federal equal protection clause, has said that “ ‘a statutory
classification that neither proceeds along suspect lines nor infringes fundamental
constitutional rights must be upheld against equal protection challenge if there is
any reasonably conceivable state of facts that could provide a rational basis for the
classification.’ ” (Warden v. State Bar (1999) 21 Cal.4th 628, 644 (Warden),
quoting FCC v. Beach Communications, Inc. (1993) 508 U.S. 307, 313 (Beach
Communications), italics omitted.) Although some cases raising federal and state
equal protection challenges may require a bifurcated analysis (see, e.g., In re


                                          16
Marriage Cases (2008) 43 Cal.4th 757, 843–844), Gerawan argues, and we agree,
that the federal and state standards operate the same way here.
       “[U]nder the rational relationship test, the state may recognize that different
categories or classes of persons within a larger classification may pose varying
degrees of risk of harm, and properly may limit a regulation to those classes of
persons as to whom the need for regulation is thought to be more crucial or
imperative.” (Warden, supra, 21 Cal.4th at p. 644.) Making such regulatory
distinctions “ ‘inevitably requires that some persons who have an almost equally
strong claim to favored treatment be placed on different sides of the line, and the
fact [that] the line might have been drawn differently at some points is a matter for
legislative, rather than judicial, consideration.’ ” (Beach Communications, supra,
508 U.S. at pp. 315–316.) Where “[a]n administrative order [is] legislative in
character,” as is the case with a Board order under the MMC statute, it “is subject
to the same tests as to validity as an act of the Legislature.” (Knudsen Creamery
Co. v. Brock (1951) 37 Cal.2d 485, 494; see 2 Cal.Jur.3d (2017) Administrative
Law § 360.) Accordingly, we apply the same rational basis test to a final order by
the Board imposing the mediator’s report as we would apply to a legislative act
imposing the same.
       Gerawan does not contend that the Legislature lacked a rational basis for
applying the MMC statute only to agricultural employers who fail to reach a first
collective bargaining agreement. Gerawan concedes, and we agree, that
“differentiat[ing] between those employers with an existing [collective bargaining
agreement] and those without . . . may bear a rational relationship to the statutory
purpose of promoting collective bargaining.” “First contracts create particularly
complicated bargaining situations because the parties have less information about
each other’s bargaining behavior than in more established relationships. . . .
Unions face the added difficulties of navigating the immature relationship between
                                         17
leadership and the rank and file membership and pacifying more hostile employers
who are more likely to ‘bust the union’ because they are not used to having to
negotiate the terms and conditions of employment. . . . The difficulties involved in
first contract negotiations have effects beyond the first contract because they set
the tone for the ongoing union-management relationship.” (Fisk & Pulver, supra,
at p. 54.)
       These concerns were the impetus for the MMC statute’s enactment. The
Legislature was aware that the ALRA had failed to promote collective bargaining
agreements, finding that almost 60 percent of union representation elections did
not result in a first contract. (See Sen. Bill 1156 Analysis, supra, at p. 7.) In light
of the “peculiar problems with the collective bargaining process between
agricultural employers and agricultural employees” (Hess, supra, 140 Cal.App.4th
at p. 1604), the Legislature reasonably could have concluded that a mediation
process followed by binding arbitration in the event of a bargaining impasse would
“correct” the ALRA’s failure and facilitate the adoption of first contracts (Sen.
Bill 1156 Analysis, supra, at p. 7). The Legislature also reasonably could have
believed that facilitating first contracts furthers the goal of “ensuring stability” in
the agricultural industry. (Stats. 2002, ch. 1145, § 1, p. 7401; see Weiler, supra, at
p. 409 [“[F]irst-contract arbitration attempts to do more than simply settle a past
dispute: it also seeks to install the union firmly within the plant and to . . . allow[]
employees to experience life under a collective agreement, a contract one hopes is
attractive enough to warrant renewal.”].)
       We reject Gerawan’s argument that the MMC process is unconstitutionally
arbitrary because it allows a “self-interested union to compel the regulation of
individual employers of its choosing.” The statute permits either the union
representative or the employer to file a declaration with the Board requesting
MMC. (§ 1164, subd. (a).) Even if unions are more likely to demand MMC than
                                           18
employers, the Legislature empowered the Board, not the parties, to assess
whether the statutory prerequisites are met before it orders MMC. The parties
must have never had a contract, they must have “failed to reach agreement for at
least one year” after the initial request to bargain, and the employer must have
committed an unfair labor practice. (§ 1164.11; see § 1164, subd. (a).) That
determination is then subject to judicial review. (§ 1164.5.) In light of these
criteria and the Board’s role in determining whether they are met, the fact that the
MMC process is initiated by a party does not make it arbitrary or irrational.
       Gerawan’s primary equal protection argument is not that the MMC
statutory scheme treats classes of employers differently, but that it discriminates
against each individual agricultural employer within the covered class of
employers. The Court of Appeal accepted this argument, concluding that “[t]he
necessary outworking of the MMC statute is that each individual employer (within
the class of agricultural employers who have not entered a first contract) will have
a distinct, unequal, individualized set of rules imposed on it. . . . This is . . . ‘the
very antithesis of equal protection.’ ” The Court of Appeal and Gerawan invoke
the principle that “an equal protection claim can in some circumstances be
sustained even if the plaintiff has not alleged class-based discrimination, but
instead claims that she has been irrationally singled out as a so-called ‘class of
one.’ ” (Engquist v. Oregon Dept. of Agriculture (2008) 553 U.S. 591, 601
(Engquist).)
       The high court first articulated the “class of one” theory of equal protection
in Village of Willowbrook v. Olech (2000) 528 U.S. 562 (Olech). There, Grace
Olech claimed that the village violated equal protection by conditioning her
connection to the municipal water supply on the Olechs granting the village a 33-
foot easement, while only requiring a 15-foot easement from other property
owners seeking access to the same water supply. (Id. at p. 563.) Olech alleged
                                            19
that the easement demand was “ ‘irrational and wholly arbitrary,’ ” and was
“motivated by ill will resulting” from previous litigation. (Ibid.) The high court
recognized that “successful equal protection claims [can be] brought by a ‘class of
one,’ where the plaintiff alleges that she has been intentionally treated differently
from others similarly situated and that there is no rational basis for the difference
in treatment.” (Id. at p. 564.)
       But laws regulating a small number of individuals, or even a class of one,
are not necessarily suspect. As the high court has explained, “[t]he premise that
there is something wrong with particularized legislative action is of course
questionable. While legislatures usually act through laws of general applicability,
that is by no means their only legitimate mode of action. . . . Even laws that
impose a duty or liability upon a single individual or firm are not on that account
invalid.” (Plaut v. Spendthrift Farm, Inc. (1995) 514 U.S. 211, 239, fn. 9.)
Rather, such regulations violate equal protection only “if arbitrary or inadequately
justified.” (Bank Markazi v. Peterson (2016) 578 U.S. __, __, fn. 27 [136 S.Ct.
1310, 1327, fn. 27], citing Olech, supra, 528 U.S. at p. 564.)
       In Engquist, the high court held that the “ ‘class-of-one’ theory of equal
protection has no place in the public employment context.” (Engquist, supra, 553
U.S. at p. 594.) Although it relied in part on the distinction between the
government “as employer as opposed to sovereign,” the court also stressed the
“core concern of the Equal Protection Clause as a shield against arbitrary
classifications.” (Id. at p. 598.) Unlike the easement decision in Olech, the court
explained, “[t]here are some forms of state action . . . which by their nature
involve discretionary decisionmaking based on a vast array of subjective,
individualized assessments. In such cases the rule that people should be ‘treated
alike, under like circumstances and conditions’ is not violated when one person is
treated differently from others, because treating like individuals differently is an
                                          20
accepted consequence of the discretion granted. In such situations, allowing a
challenge based on the arbitrary singling out of a particular person would
undermine the very discretion that such state officials are entrusted to exercise.”
(Id. at p. 603.)
       Although Engquist’s holding was limited to the public employment context,
our Courts of Appeal have concluded that “its reasoning applies more broadly.”
(Las Lomas Land Co., LLC v. City of Los Angeles (2009) 177 Cal.App.4th 837,
859 (Las Lomas); see Squires v. City of Eureka (2014) 231 Cal.App.4th 577, 595
[“individualized discretionary decisions will not support a class of one claim”].)
The Ninth Circuit has also read Engquist to foreclose class of one claims against
any “forms of state action that ‘by their nature involve discretionary
decisionmaking based on a vast array of subjective, individualized assessments.’ ”
(Towery v. Brewer (9th Cir. 2012) 672 F.3d 650, 660.) Other courts have held that
although “Engquist does not bar all class-of-one claims involving discretionary
state action,” its reasoning may still be “properly applied outside of the
employment context.” (Analytical Diagnostic Labs, Inc. v. Kusel (2d Cir. 2010)
626 F.3d 135, 142; see Hanes v. Zurick (7th Cir. 2009) 578 F.3d 491, 495.)
       Applying Engquist’s reasoning, the ALRB argues that the MMC process is
“an inherently individualized process” and thus cannot be subject to a class of one
challenge. We decline to address whether a class of one claim may be brought
under the equal protection clause because even assuming that such a claim may be
brought here, we conclude that the MMC statute does not facially violate equal
protection.
       To succeed on a class of one claim, a plaintiff must establish that “(1) the
plaintiff was treated differently from other similarly situated persons, (2) the
difference in treatment was intentional, and (3) there was no rational basis for the
difference in treatment.” (Las Lomas, supra, 177 Cal.App.4th at p. 858, citing
                                          21
Olech, supra, 528 U.S. at p. 564.) There is no question that differences in
treatment among agricultural employers under the MMC statute is “intentional”
(Las Lomas, at p. 858), since the point of the scheme is to make agreements
tailored to the parties’ individualized circumstances and relationships. But
Gerawan has failed to satisfy either of the other two requirements.
       We find unpersuasive Gerawan’s claim that the MMC statute is
unconstitutionally arbitrary because of the “lack of any nexus between the
statutory purpose and the distinctions drawn by any individual mediator.” The
purpose of the MMC statute is to promote collective bargaining and ensure
stability in the agricultural labor force. (Stats. 2002, ch. 1145, § 1, p. 7401.) The
statute accomplishes its purposes by empowering mediators to make
individualized determinations regarding the terms of particular collective
bargaining agreements. These individualized determinations are rationally related
to the Legislature’s legitimate interest in ensuring that collective bargaining
agreements are tailored to the unique circumstances of each employer. As the
Board explains, “[c]ontract terms appropriate for a 25-employee family farm may
make little sense at a 5,000-employee agricultural corporation, and reasonable
wages and benefits will necessarily vary across company size, crop, and
geographic region.”
       The discretion afforded to the mediator under the MMC statute is
channeled by section 1164’s statutory factors. As noted, the statute instructs the
mediator to “consider those factors commonly considered in similar proceedings,
including: [¶] (1) The stipulations of the parties. [¶] (2) The financial condition of
the employer and its ability to meet the costs of the contract in those instances
where the employer claims an inability to meet the union’s wage and benefit
demands. [¶] (3) The corresponding wages, benefits, and terms and conditions of
employment in other collective bargaining agreements covering similar
                                          22
agricultural operations with similar labor requirements. [¶] (4) The corresponding
wages, benefits, and terms and conditions of employment prevailing in
comparable firms or industries in geographical areas with similar economic
conditions, taking into account the size of the employer, the skills, experience, and
training required of the employees, and the difficulty and nature of the work
performed. [¶] (5) The average consumer prices for goods and services according
to the California Consumer Price Index, and the overall cost of living, in the area
where the work is performed.” (§ 1164, subd. (e).)
       These statutory factors serve to further the MMC’s purposes while
minimizing arbitrary or irrational differences between the collective bargaining
agreements imposed by the MMC process on similarly situated agricultural
employers. (See Hess, supra, 140 Cal.App.4th at p. 1604 [“These requirements
reasonably ensure that contracts of different employers will be similar.”].) We
relied on similar reasoning in rejecting an equal protection claim in People v.
Wilkinson (2004) 33 Cal.4th 821. There, we held that the exercise of a
prosecutor’s charging discretion did not violate equal protection principles in part
because “numerous factors properly may enter into a prosecutor’s decision to
charge under one statute and not another, such as a defendant’s background and
the severity of the crime.” (Id. at p. 838; see RUI One Corp. v. City of Berkeley
(9th Cir. 2004) 371 F.3d 1137, 1154 [rejecting equal protection challenge to City’s
expansion of coverage of living wage ordinance to “only a handful of employers”
based on geographic, employer-size, and revenue criteria].)
       We note that section 1164, subdivision (e) provides that the mediator “may
consider” these statutory factors. In Hess, the court concluded that in this context
the statute’s reference to “ ‘may’ means ‘must’ ” because “ ‘ “[w]ords permissive
in form . . . are considered as mandatory” ’ ” when duties of public entities like the
Board are at issue. (Hess, supra, 140 Cal.App.4th at p. 1607.) Neither Gerawan
                                         23
nor the Court of Appeal assigns any significance to the statute’s use of the word
“may,” and the Court of Appeal simply assumed that a mediator “shall consider
this list of factors.” (Italics added.) We need not decide how to interpret “may” as
used in section 1164, subdivision (e), because Gerawan’s argument is that even if
the mediator does consider the statutory factors, the factors themselves do not
sufficiently constrain the mediator’s discretion. As explained, we reject that
argument.
       Gerawan further argues that “[b]ecause the statute does not pass any
judgments as to the sort of terms that would foster collective bargaining and
stability, a mediator could consider one employer’s wages with relation to
‘comparable firms’ and choose to impose a wage increase, a wage decrease, or no
change at all.” The Court of Appeal took the same view, posing a hypothetical in
which mediators impose collective bargaining agreements on three similar
employers with “different terms . . . result[ing] in different wages and a different
impact on the profit margin for each employer.”
       Arbitrary treatment is of course possible under the MMC statute, just as it is
possible with respect to a host of governmental functions that involve
discretionary decisionmaking. But in order to succeed on a facial challenge, it is
not enough to show that some hypothetical applications of the MMC statute might
result in arbitrary or discriminatory treatment. Instead, Gerawan must show that
the statute “inevitably pose[s] a present total and fatal conflict” with equal
protection principles (Brown, supra, 29 Cal.3d at p. 181) or, at the least, that the
statute violates equal protection “in the generality or great majority of cases.”
(San Remo, supra, 27 Cal.4th at p. 673.)
       Gerawan has raised no as-applied challenge in this case, so we need not
resolve whether an as-applied class of one challenge is cognizable in this context.
Gerawan does not claim to have evidence that it was treated differently by the
                                           24
mediator or the Board from similarly situated agricultural employers that have
undergone the MMC process, or that a similarly situated agricultural employer
even exists. Indeed, Gerawan does not mention any specific terms of the
mediator’s report in its equal protection argument. And Gerawan concedes that
the mediator was unable to find any agricultural employer that was sufficiently
similar in terms of farm operations upon which to model the proposed collective
bargaining agreement. Gerawan instead chose to focus solely on the asserted
facial unconstitutionality of the MMC statute. Simply hypothesizing, as the Court
of Appeal did, that differential treatment among similarly situated agricultural
employers is possible is not enough to declare the MMC statute facially
unconstitutional. In sum, the statute does not facially violate equal protection
principles.
                                          C.
       The Court of Appeal also held that the MMC statute improperly delegates
legislative authority in violation of the California Constitution. We disagree.
       “[A]lthough it is charged with the formulation of policy,” the Legislature
“properly may delegate some quasi-legislative or rulemaking authority.” (Carmel
Valley Fire Protection Dist. v. State of California (2001) 25 Cal.4th 287, 299.)
“For the most part, delegation of quasi-legislative authority . . . is not considered
an unconstitutional abdication of legislative power.” (Ibid.) “The doctrine
prohibiting delegations of legislative power does not invalidate reasonable grants
of power to an administrative agency, when suitable safeguards are established to
guide the power’s use and to protect against misuse.” (People v. Wright (1982) 30
Cal.3d 705, 712–713 (Wright).) Accordingly, “[a]n unconstitutional delegation of
authority occurs only when a legislative body (1) leaves the resolution of
fundamental policy issues to others or (2) fails to provide adequate direction for
the implementation of that policy.” (Carson Mobilehome Park Owners’ Assn. v.
                                          25
City of Carson (1983) 35 Cal.3d 184, 190 (Carson); Kasler v. Lockyer (2000) 23
Cal.4th 472, 491–492; see Kugler v. Yocum (1968) 69 Cal.2d 371, 384 (Kugler)
[“Only in the event of a total abdication of that power, through failure either to
render basic policy decisions or to assure that they are implemented as made, will
this court intrude on legislative enactment because it is an ‘unlawful
delegation.’ ”].)
       The MMC process does not suffer from either defect. First, the Legislature
did not leave the resolution of fundamental policy issues to others. In ALRB I, we
held that an ALRB regulation providing farm labor organizers a qualified right of
access to agricultural employers’ premises did not constitute an unconstitutional
delegation of legislative power. (ALRB I, supra, 16 Cal.3d at p. 419.) We
concluded that “the ‘fundamental policy determination’ was made by the
Legislature when that body decided, after much study and discussion, to grant to
agricultural workers throughout California the rights of self-organization and
collective bargaining so long denied to them under federal law.” (Ibid.) Because
the access regulation “merely implement[ed]” the statutory program, “it [did] not
amount to a ‘fundamental policy determination.’ ” (Ibid.)
       The same is true here. The Legislature made the fundamental policy
determination that the MMC process was necessary “in order to ensure a more
effective collective bargaining process between agricultural employers and
agricultural employees, and thereby more fully attain the purposes of the
[ALRA].” (Stats. 2002, ch. 1145, § 1, p. 7401.) It did so in response to evidence
showing that the ALRA had failed in its goal of promoting the adoption of
collective bargaining agreements by agricultural employers. The Legislature then
made a variety of subsidiary policy decisions concerning the necessary
procedures, the factors channeling the mediator’s discretion, the preconditions for
invoking the MMC process, and the extent of review by the Board and the courts.
                                         26
(§§ 1164, 1164.3, 1164.5, 1164.11.) The Legislature tasked the mediator with
resolving the precise terms concerning “wages, hours, or other conditions of
employment” in a single collective bargaining agreement. (§ 1164.3, subd. (a)(1).)
But even with regard to those terms, the mediator’s role is limited to resolving
only disputed terms. (§ 1164, subd. (d).)
       Thus, the nondelegation argument here is even weaker than the one we
rejected in ALRB I, which concerned a statewide access regulation. As Gerawan
concedes, the policy decisions made by the mediator relate only to the parties’
“economic relations” and rights. In authorizing the mediator and the Board to
decide the precise contours of an individual collective bargaining agreement, the
MMC statute does not confer “unrestricted authority to make fundamental policy
determinations” that must be left to the Legislature. (Clean Air Constituency v.
California State Air Resources Bd. (1974) 11 Cal.3d 801, 816.) In Brown, we
dismissed an unlawful delegation challenge to statutes that allowed a
memorandum of understanding between the Governor and an employee
representative to supersede certain Government Code sections governing public
employment. (See Brown, supra, 29 Cal.3d at p. 201.) We observed that the
statutes “do not involve fundamental policy determinations, but rather relate to the
working details of the wages, hours and working conditions of the employees
covered by the act.” (Ibid.) The Legislature “may declare a policy, fix a primary
standard, and authorize” mediators “to determine the application of the policy or
standard to the facts of particular cases” without violating the nondelegation
doctrine. (Birkenfeld, supra, 17 Cal.3d at p. 167.)
       Second, the MMC statute does not “fail[] to provide adequate direction for
[its] implementation.” (Carson, supra, 35 Cal.3d at p. 190.) The Legislature
indicated that the mediator, in resolving disputed issues, “may consider those
factors commonly considered in similar proceedings,” including the parties’
                                         27
stipulations; the employer’s financial condition; corresponding terms in
comparable collective bargaining agreements, firms, or industries; the average
consumer prices for goods and services; and the overall cost of living. (§ 1164,
subd. (e).) The Court of Appeal concluded that these statutory factors do not cure
the delegation problem because they do “not provide the mediator with any policy
objective to be carried out or standard to be attained once those factors have been
considered.” But we have previously rejected the argument that such a “listing of
factors does not adequately inform [the administrative authority] just how the
presence of the factors under particular circumstances is to be translated.”
(Birkenfeld, supra, 17 Cal.3d at p. 168.)
       In Birkenfeld, we considered a constitutional challenge to a Berkeley
charter amendment establishing residential rent control. The plaintiffs argued that
the charter amendment’s provisions for adjusting maximum rents “faile[d] to
provide sufficient standards for the guidance of the rent control board . . . and
thereby constitute[d] an unlawful delegation of legislative power.” (Birkenfeld,
supra, 17 Cal.3d at p. 167.) In dismissing this challenge, we emphasized that the
amendment directed the rent control board to consider a nonexclusive list of
factors when reviewing petitions for rent adjustments. (Id. at pp. 167–168.) And
we noted that the board was “given other significant guidance by the charter
amendment’s statement of purpose” because “[s]tandards sufficient for
administrative application of a statute can be implied by the statutory purpose.”
(Id. at p. 168.) “By stating its purpose and providing a nonexclusive illustrative
list of relevant factors to be considered,” we concluded, “the charter amendment
provides constitutionally sufficient legislative guidance to the Board.” (Ibid.)
       Gerawan contends that Birkenfeld is distinguishable because the rent
control scheme there provided a “discernible statutory objective” to guide the
board’s consideration of the statutory factors. But in Birkenfeld, the charter
                                            28
amendment’s stated purpose was simply “counteracting the ill effects of ‘rapidly
rising and exorbitant rents exploiting [the housing] shortage.’ [Citation.]”
(Birkenfeld, supra, 17 Cal.3d at p. 168.) From that stated purpose, we implied “a
standard of fixing maximum rent levels at a point that permits the landlord to
charge a just and reasonable rent.” (Ibid.) Likewise, the MMC statute expressly
states its purpose — “to ensure a more effective collective bargaining process
between agricultural employers and agricultural employees” (Stats. 2002, ch.
1145, § 1, p. 7401) — from which we can imply a standard of reaching just and
reasonable collective bargaining agreements based on relevant considerations such
as the nonexclusive list of factors set forth in section 1164, subdivision (e). This
implied standard provides sufficient legislative direction to the mediator.
       Gerawan’s argument that the Legislature should determine “the specific
formula or objective pursuant to which the delegee would operate” fares no better.
In the rent control context, we have said the fact that an “ordinance does not
articulate a formula for determining just what constitutes a just and reasonable
return does not make it unconstitutional.” (Carson, supra, 35 Cal.3d at p. 191; see
Kavanau v. Santa Monica Rent Control Bd. (1997) 16 Cal.4th 761, 768; Fisher v.
City of Berkeley (1984) 37 Cal.3d 644, 680.) Similarly, the high court has held in
the ratemaking context that “[t]he Constitution does not bind rate-making bodies
to the service of any single formula or combination of formulas.” (Federal Power
Commission v. Natural Gas Pipeline Co. (1942) 315 U.S. 575, 586.) The
Legislature here was not required to provide a specific formula for mediators to
follow in resolving disputed terms of individual collective bargaining agreements.
It is sufficient that the MMC statute sets forth a nonexclusive list of factors for the
mediator to consider when developing a fair and reasonable agreement based on
the parties’ individualized circumstances. The Legislature has given the mediator
constitutionally “adequate direction.” (Carson, at p. 190.)
                                          29
       This conclusion is consistent with substantial precedent rejecting similar
nondelegation challenges to compulsory interest arbitration in the public
employment context. In Fire Fighters Union v. City of Vallejo (1974) 12 Cal.3d
608, we rejected a nondelegation challenge to a Vallejo city charter provision that
permitted an arbitral board to resolve disputed terms of employment after
considering “ ‘all factors relevant to the issues from the standpoint of both the
employer and the employee, including the City’s financial condition.’ ” (Id. at
p. 622.) We held that so long as “the arbitrators do not proceed beyond the
provisions of the Vallejo charter, there is no unlawful delegation of legislative
power.” (Ibid., fn. 13.)
       “Other jurisdictions have sanctioned their compulsory interest arbitration
schemes even though presented with less precise or even non-explicit standards
for decision” than the type of factors set out in the MMC statute. (City of Detroit
v. Detroit Police Officers Ass’n (1980) 408 Mich. 410, 464–465; see, e.g.,
Fraternal Order of Police Lodge No. 165 v. City of Choctaw (Okla. 1996) 933
P.2d 261, 267–268 (Choctaw); Superintending School Committee of City of
Bangor v. Bangor Ed. Ass’n (Me. 1981) 433 A.2d 383, 387 (City of Bangor); City
of Richfield v. Local No. 1215, Intern. Ass’n of Fire Fighters (Minn. 1979) 276
N.W.2d 42, 47; Division 540, Amalgamated Transit Union, AFL-CIO v. Mercer
County Improvement Authority (1978) 76 N.J. 245, 252–254; Harney v. Russo
(1969) 435 Pa. 183, 189.) Other compulsory arbitration statutes provide “a well-
settled list of factors” that closely resembles that set forth in section 1164,
subdivision (e). (Fisk & Pulver, supra, at p. 66 [citing statutes].) “Formulation of
rigid standards for the guidance of arbitrators in dealing with complex and often
volatile issues would be impractical, and might destroy the flexibility necessary
for the arbitrators to carry out the legislative policy of promoting the improvement


                                           30
of the relationship between public employers and their employees.” (City of
Bangor, at p. 387.)
       Gerawan does not dispute these authorities but contends that “[t]he
delegation issues present here are not as problematic where the employer is a
public entity.” It is not clear why that is so. With regard to certain constitutional
rights such as free speech and workplace privacy, the state may have “significantly
greater leeway in its dealings with citizen employees than it does when it brings its
sovereign power to bear on citizens at large.” (Engquist, supra, 553 U.S. at
p. 599; see Garcetti v. Ceballos (2006) 547 U.S. 410; National Aeronautics and
Space Admin. v. Nelson (2011) 562 U.S. 134; Connick v. Myers (1983) 461 U.S.
138.) But whether a statute impermissibly delegates legislative power does not
turn on that distinction. Whether the law at issue regulates public employees,
private employees, or nonemployment matters, the test is the same: Has the
Legislature “provide[d] an adequate yardstick for the guidance of the
administrative body empowered to execute the law”? (Clean Air Constituency v.
California State Air Resources Bd., supra, 11 Cal.3d at p. 817.) As explained
above, the MMC statute provides such guidance.
       In addition to sufficiently clear standards, a statute delegating legislative
power must be accompanied by “ ‘safeguards adequate to prevent its abuse.’ ”
(Kugler, supra, 69 Cal.2d at p. 376; see Birkenfeld, supra, 17 Cal.3d at p. 169.)
The Board and the UFW contend that the MMC statute’s two-tiered system —
administrative review by the Board, followed by judicial review by the Courts of
Appeal — constitutes an adequate safeguard against “improper [collective
bargaining agreement] terms or mediator misconduct.” While conceding that
judicial review can serve as a safeguard, Gerawan claims that the review
contemplated by the MMC statute is “deferential in name, but illusory in fact.”
The Court of Appeal likewise determined that the Board review process requires
                                          31
“virtually a rubberstamp approval to the mediator’s reported [collective bargaining
agreement] as long as the terms thereof have at least a small kernel of plausible
support.”
       We agree with the Board and the UFW that the statute provides numerous
procedural safeguards throughout the MMC process to protect the parties from
arbitrary or unfair action. The parties at the very beginning must agree on a
neutral mediator; if not, the mediator will be selected from the Board’s list of nine
mediators. (§ 1164, subd. (b).) A mediator who demonstrates “bias, prejudice, or
interest in the outcome of the proceeding” shall be disqualified. (Cal. Code Regs.,
tit. 8, § 20404, subd. (a).) Either party may petition the Board to review the
mediator’s final report, and the Board must order the mediator to modify any
provisions that are “unrelated to wages, hours, or other conditions of
employment,” “based on clearly erroneous findings of material fact,” or “arbitrary
or capricious in light of the mediator’s findings of fact.” (§ 1164.3, subd. (a); see
id., subd. (c).) Further, either party can petition for the Board to set aside the
mediator’s report and appoint a new mediator where it is established that the
report was “procured by corruption, fraud, or other undue means,” or where the
party’s rights were “substantially prejudiced by the misconduct of the mediator.”
(Id., subd. (e).) If dissatisfied with the Board’s decision, either party may then
petition for judicial review. (§ 1164.5.) The court has the power to reverse the
Board’s order if it determines “on the basis of the entire record” that the Board
acted in excess of its jurisdiction or not in the manner required by law, that the
Board’s order was “procured by fraud or was an abuse of discretion,” or that the
Board’s order violated the petitioner’s constitutional rights. (Id., subd. (b).)
       These safeguards are constitutionally adequate to protect parties and
prevent misconduct, favoritism, or abuse of power by the mediator. Indeed, other
courts have upheld the constitutionality of compulsory interest arbitration schemes
                                          32
even where the statutes “expressly provided” that the arbitrator’s determination
“was final and unappealable.” (Mt. St. Mary’s Hospital v. Catherwood (1970) 26
N.Y.2d 493, 514 (conc. opn. of Fuld, C.J.), citing City of Washington v. Police
Dept. of City of Washington (1969) 436 Pa. 168; Fairview Hospital Ass’n v. Public
Bldg. Service and Hospital and Institutional Emp. Union Local No. 113 A.F.L.
(1954) 241 Minn. 523.) Moreover, this case itself shows that the review process is
not a mere “rubberstamp.” Here the parties jointly selected a mediator, and the
mediator conducted several on-the-record hearings before submitting a final report
to the Board fixing the terms of the parties’ collective bargaining agreement.
After Gerawan objected to the terms of the final report, the Board remanded six
disputed provisions to the mediator for further consideration. The parties then
resolved those contested terms with the mediator’s assistance. Gerawan might not
agree with the outcome of the MMC process, but that does not mean it was denied
“suitable safeguards” to protect it from any abuses of that process. (Wright, supra,
30 Cal.3d at p. 712.)
       Gerawan argues that the MMC statute’s judicial review is additionally
ineffective because a court would be unable “to assess whether ex parte or ‘off-
the-record’ communications ‘decisively influenced’ the mediator’s decisions.”
But as the Board explains, ALRB regulations require the mediator to cite evidence
in the record to support his or her final report and prohibit the mediator from
basing any findings or conclusions on “off the record” communications. (Cal.
Code Regs., tit. 8, § 20407, subd. (a)(2).) Further, the regulations allow a party to
file with the Board “declarations that describe pertinent events that took place off
the record” in case of any alleged misconduct or improper factfinding. (Id.,
§ 20408, subd. (a).) Gerawan did not do so here. The ALRB regulations provide
additional safeguards against unfairness or favoritism.


                                         33
       In sum, the Legislature resolved the fundamental policy issues and
provided sufficient guidance and procedural safeguards in the MMC statute. The
MMC statute does not unconstitutionally delegate legislative authority.
                                         IV.
       We next consider whether agricultural employers may defend against a
union’s MMC request by showing that the union abandoned its status as
bargaining representative. As noted, “[a]n agricultural employer or a labor
organization certified as the exclusive bargaining agent of a bargaining unit of
agricultural employees” may file a declaration with the Board requesting MMC.
(§ 1164, subd. (a), italics added.) There is no dispute that Gerawan’s employees
elected the UFW as their certified representative in 1992 and that no subsequent
valid election or decertification has taken place. But Gerawan contends, and the
Court of Appeal agreed, that it is entitled to argue that the UFW forfeited its
certification — and thus its ability to invoke the MMC process — because it had
been absent from 1995 to 2012. Because the MMC statute relies entirely on the
preexisting ALRA certification procedures, we first recount that statutory
backdrop before addressing whether such a defense is available.
       Section 1156 provides that “[r]epresentatives designated or selected by a
secret ballot for the purposes of collective bargaining by the majority of the
agricultural employees in the bargaining unit shall be the exclusive representatives
of all the agricultural employees in such unit for the purpose of collective
bargaining.” (§ 1156.) Agricultural employers may not “refuse to bargain
collectively in good faith with labor organizations certified” pursuant to section
1156. (§ 1153, subd. (e).) Further, under the ALRA, “unlike the NLRA, an
exclusive bargaining representative may be designated only on the basis of a secret
representation election, and not by the presentation of union authorization cards or
any other less reliable method sanctioned under federal law.” (Highland Ranch v.
                                         34
Agricultural Labor Relations Bd. (1981) 29 Cal.3d 848, 859.) To that end, the
ALRA makes it unlawful for an employer to “recognize, bargain with, or sign a
collective-bargaining agreement with any labor organization not certified” through
the procedure for a secret election. (§ 1153, subd. (f).)
       Soon after the ALRA’s enactment, the Board considered whether an
employer has a continuing duty to bargain with a union certified as the exclusive
bargaining representative where an agreement has not been reached by the end of
the initial year of certification. (Kaplan’s Fruit & Produce Co. Inc. (1977) 3
ALRB No. 28 (Kaplan’s Fruit).) The employers in that case had pointed to
section 1155.2, which provides that if the Board finds that the employer had failed
to bargain in good faith with the certified union, then the Board may “extend the
certification for up to one additional year, effective immediately upon the
expiration of the previous 12-month period following initial certification.”
(§ 1155.2, subd. (b).) “[I]f ‘certification’ lapses after one year,” the employers
argued, their “duty to bargain [under section 1153, subd. (e)] must also lapse.”
(Kaplan’s Fruit, at p. 2.) The Board rejected that argument, relying on NLRB
precedent holding that “ ‘a certified union, upon expiration of the first year
following its certification, enjoys a rebuttable presumption that its majority
representative status continues.’ ” (Ibid., quoting Terrill Machine Co. (1969) 173
NLRB 1480.) Certification under the ALRA, the Board explained, creates a “duty
to bargain” that has no time limit, as well as an “election bar,” set out in section
1156.6. (Kaplan’s Fruit, at pp. 2–3.) Section 1155.2’s extension procedure
concerns only the election bar, which seeks “to bind employees to their choice of
bargaining agent for a period of time sufficient to allow the bargaining relationship
to mature and bear fruit”; it does not concern the employer’s duty to bargain.
(Kaplan’s Fruit, at p. 4.)


                                          35
       The Board also based its decision on the policies underlying the ALRA.
Accepting the argument that an employer’s bargaining obligation lapsed one year
after certification would “in effect require annual elections at every organized
ranch in the State.” (Kaplan’s Fruit, supra, 3 ALRB No. 28 at p. 2.) This would
“strike at the Act’s central purpose of bringing ‘certainty and a sense of fairplay’ ”
to agricultural relations by “inhibit[ing] good faith bargaining” and “promot[ing]
strikes by placing the union under great time pressure to obtain an agreement
before its certification lapses.” (Id. at pp. 5–6.) The Board concluded that the
Legislature could not have intended “to make the process of collective bargaining
into a kind of sporting event in which the parties play against each other and
against a clock at the same time.” (Id. at pp. 6–7.) In Montebello Rose Co. v.
Agricultural Labor Relations Bd. (1981) 119 Cal.App.3d 1 (Montebello), the court
upheld the Board’s interpretation that “the employer’s duty to bargain . . .
continues until such time as the union is officially decertified as the employee
bargaining representative pursuant to the provisions of sections 1156.3 or 1156.7.”
(Id. at pp. 23–24.) This interpretation “appear[ed] to be true to the underlying
purpose of the [ALRA] as a whole — to promote stability in the agricultural fields
through collective bargaining.” (Id. at p. 29.)
       The Court of Appeal in F & P Growers Assn. v. Agricultural Labor
Relations Bd. (1985) 168 Cal.App.3d 667 (F & P Growers) considered a related
question: whether an employer may refuse to bargain with a union representative
when it reasonably believes that the union has lost the support of a majority of its
employees. (Id. at pp. 670–671.) Agreeing with the Board, the court held that an
employer could not raise a “good faith doubt of majority support” defense under
the ALRA, even though NLRB precedent provided such a defense under the
NLRA. (Id. at p. 678; see Nish Noroian Farms (1982) 8 ALRB No. 25.) In so
holding, the court pointed to several critical differences between the ALRA and
                                          36
NLRA. First, although the NLRA permits employers to “voluntarily recognize
and bargain with a labor union that has demonstrated its majority status by means
other than an election” (F & P Growers, supra, at p. 674, citing NLRB v. Gissel
Packing Co. (1969) 395 U.S. 575), the ALRA specifically prohibits an employer
from bargaining with a nonelected union (§ 1153, subd. (f)). Second, whereas the
NLRA permits employers to petition to conduct an election for a representative,
the ALRA allows only employees or labor unions to petition for an election.
(Compare 29 U.S.C. § 159(c)(1)(B) with Lab. Code, § 1156.3.) Third, under the
ALRA, only employees or labor organizations can move to decertify a union
representative. (F & P Growers, at pp. 675–676, citing § 1156.7.)
       These differences, the court explained, “show[ed] a purpose on the part of
the Legislature to prohibit the employer from being an active participant in
determining which union it shall bargain with in cases arising under the ALRA.”
(F & P Growers, supra, 168 Cal.App.3d at p. 676.) Permitting an employer to
“rely on its good faith belief in order to avoid bargaining with an employee chosen
agricultural union” would allow the employer to “do indirectly . . . what the
Legislature has clearly shown it does not intend the employer to do directly.” (Id.
at pp. 676–677.) The court observed that unique features of “the California
agricultural scene” — such as “rapid turnover” of agricultural workers, many of
whom are temporary noncitizens who do not speak English — gave “all the more
reason for the Legislature to decide to remove the employer from any peripheral
participation in deciding whether to bargain with a particular union.” (Id. at
p. 677.) The “legislative policy” of the ALRA, the court concluded, is that “the
unions [should] be chosen solely by the employees and not the employers.” (Id. at
p. 678.)
       In accordance with this precedent, the Board has consistently determined
that an employer may not refuse to bargain with a union on the ground that it has
                                         37
“abandoned” its status as representative. (See Dole Fresh Fruit Company, supra,
22 ALRB No. 4; Bruce Church, Inc. (1991) 17 ALRB No. 1; Lu-Ette Farms, Inc.
(1982) 8 ALRB No. 91.) Under these decisions, a union, once certified, remains
the employees’ exclusive bargaining representative until it is decertified or until
the union is unwilling or unable to represent the bargaining unit. Following the
MMC statute’s enactment in 2003, the Board has continued to apply this “certified
until decertified” rule in deciding that employers may not raise union
abandonment as a defense to requests for MMC. (See Gerawan Farming, supra,
39 ALRB No. 5 at pp. 3–4; San Joaquin Tomato Growers, Inc., supra, 37 ALRB
No. 5 at pp. 3–4; Pictsweet Mushroom Farms, supra, 29 ALRB No. 3 at pp. 10–
11.)
       The Court of Appeal did not dispute the validity of the precedent above or
the “well-settled rule” that “an employer must continue to bargain in good faith
with the originally certified union.” But it held that employers may raise an
abandonment defense against a union’s request for MMC because “the MMC
process differs materially from bargaining and is largely a postbargaining
process.”
       In evaluating this argument, we note that although “we take ultimate
responsibility for the interpretation of a statute, we accord significant weight and
respect to the longstanding construction of a law by the agency charged with its
enforcement.” (In re Dannenberg (2005) 34 Cal.4th 1061, 1082.) Here, the
Board, as the agency charged with the ALRA’s administration, “is entitled to
deference when interpreting policy in its field of expertise.” (J. R. Norton, supra,
26 Cal.3d at p. 29.) We must give significant weight to its determination that
under the ALRA, employers may not invoke abandonment as a defense to the
MMC process. (See Bodinson Mfg. Co. v. California E. Com. (1941) 17 Cal.2d


                                         38
321, 325 [“[T]he administrative interpretation of a statute will be accorded great
respect by the courts and will be followed if not clearly erroneous.”].)
       Moreover, “when the Legislature amends a statute, we presume it was fully
aware of the prior judicial construction.” (White v. Ultramar, Inc. (1999) 21
Cal.4th 563, 572.) Likewise, “ ‘[t]he Legislature is presumed to be aware of a
long-standing administrative practice. . . . If the Legislature, as here, makes no
substantial modifications to the [statute], there is a strong indication that the
administrative practice [is] consistent with the legislative intent.’ ” (Thornton v.
Carlson (1992) 4 Cal.App.4th 1249, 1257 (Thornton); see In re Dannenberg,
supra, 34 Cal.4th at p. 1082; Yamaha Corp. of America v. State Bd. of
Equalization (1998) 19 Cal.4th 1, 21 (conc. opn. of Mosk, J.).) At the time of the
MMC statute’s enactment, the Legislature was aware that both the Board and the
courts had consistently affirmed the ALRA’s “certified until decertified” rule. In
adding the MMC provisions to the ALRA statutory scheme, the Legislature
included no provisions concerning certification or abandonment; it merely
provided that the labor union must be “certified as the exclusive bargaining
agent,” thus incorporating the existing ALRA certification procedures. (§ 1164,
subd. (a).) The Legislature offered no indication that it intended the MMC statute
to depart from more than two decades of precedent and provide employers with a
novel abandonment defense.
       As noted, the Board rejected the abandonment defense in MMC
proceedings after the MMC statute’s enactment in 2002. (San Joaquin Tomato
Growers, Inc., supra, 37 ALRB No. 5 at pp. 3–4; Pictsweet Mushroom Farms,
supra, 29 ALRB No. 3 at pp. 10–11.) Yet in subsequent amendments to the MMC
statute, the Legislature took no action to modify or overrule the Board’s
interpretation. (See Stats. 2003, ch. 870, § 1; Stats. 2011, ch. 697, § 4.) This
provides additional evidence that the Board’s construction of the MMC statute is
                                          39
consistent with the Legislature’s intent. (See Thornton, supra, 4 Cal.App.4th at
p. 1257.)
       The Court of Appeal’s contention that the MMC process falls “outside the
ordinary bargaining context” lacks support in the MMC statute. Rather, the text
and structure of the statute indicate that the MMC process is a continuation of the
ordinary bargaining process. The Legislature enacted the MMC statute in order to
“ensure a more effective collective bargaining process between agricultural
employers and agricultural employees” (Stats. 2002, ch. 1145, § 1, p. 7401, italics
added), and the MMC process begins only after a union representative or an
employer makes “a renewed demand to bargain” (§ 1164, subd. (a), italics added).
Moreover, the MMC statute requires that the parties, with the assistance of the
mediator, conduct considerable negotiation before the interest arbitration phase.
(§ 1164, subd. (c).) In many cases, the parties may reach a voluntary agreement
on all or most of the disputed terms before the mediator writes a final report or
before the ALRB issues its final order.
       Further, compulsory interest arbitration is not wholly distinct from
“normal” bargaining because it imposes contract terms on the parties. The
availability of interest arbitration, as an ultimate recourse, is itself a bargaining
tool that the Legislature believed would facilitate resolution of disputes and
consummation of first agreements. (Stats. 2002, ch. 1145, § 1, p. 7401; Sen. Bill
1156 Analysis, supra, at p. 7.) Other courts have similarly described interest
arbitration “not as a substitute for collective bargaining, but as an instrument of the
collective bargaining process.” (City of Bellevue v. International Assn. of Fire
Fighters, Local 1604 (Wash. 1992) 831 P.2d 738, 742; see Borough of Lewistown
v. Pennsylvania Labor Relations Bd. (Pa. 1999) 735 A.2d 1240, 1244 [“[T]he
collective bargaining process under Act 111 includes binding interest arbitration
where impasse is reached in negotiations.”]; Choctaw, supra, 933 P.2d at p. 267
                                           40
[“This bargaining process now includes the right to binding mandatory interest
arbitration . . . .”].)
        Seizing on a single sentence in the Board’s 1977 decision in Kaplan’s
Fruit, the Court of Appeal suggested that the “Board’s own precedent reflects
[that] any process by which the parties are compelled to agree to imposed terms
. . . does not fit into the parameters of bargaining under the ALRA.” But Kaplan’s
Fruit does not stand for that broad principle. In the course of holding that
employers have a continuing duty to bargain with a union representative, the
Board merely described the contemporary state of the law, which at that time did
not provide for interest arbitration: “Nothing we declare in this opinion alters the
statutory protection given to employers. Their duty to bargain, no matter how
long its duration, does not compel them to agree to a proposal.” (Kaplan’s Fruit,
supra, 3 ALRB No. 28 at p. 7.) When the Legislature later enacted the MMC
statute, it expanded the “duty to bargain” to include the MMC process.
        Finally, even if the MMC process “differs materially from bargaining,” as
the Court of Appeal found, neither Gerawan nor the Court of Appeal has identified
any statutory language, legislative history, or other evidence suggesting that the
Legislature intended “bargaining” to be treated differently from so-called
“postbargaining.” Whether abandonment should be recognized as a defense in the
latter context but not the former is a question for the Legislature, not the courts.
        Our conclusion is consistent with the purposes of the ALRA and the MMC
statute. The ALRA created a state policy “to encourage and protect the right of
agricultural employees to full freedom of association, self-organization, and
designation of representatives of their own choosing, . . . and to be free from the
interference, restraint, or coercion of employers of labor, or their agents, in the
designation of such representatives.” (§ 1140.2.) “[T]he Legislature’s purpose in
enacting the ALRA was to limit the employer’s influence in determining whether
                                          41
or not it shall bargain with a particular union . . . [and] remove the employer from
any peripheral participation.” (F & P Growers, supra, 168 Cal.App.3d at pp. 676–
677.) Allowing an employer like Gerawan to avoid MMC by purporting to assert
the interests of its employees in claiming that the union representative had
abandoned its employees would permit the employer to “do indirectly . . . what the
Legislature has clearly shown it does not intend the employer to do directly.” (Id.
at p. 677.)
       Indeed, the very purpose of the MMC statute was to revive long-dormant
relationships between agricultural employers and labor unions in order to facilitate
the adoption of first collective bargaining agreements. The Legislature was
troubled by employers’ “continued refusal[s] . . . to come to the bargaining table
once an election has occurred,” which caused employees “to languish without the
negotiated contracts they have elected to secure.” (Sen. Bill 1156 Analysis, supra,
at p. 7.) Thus, the MMC statute was enacted with an understanding that the MMC
process would be available to unions that had long ago reached an impasse with
employers and were unable to resume negotiations — in other words, unions that
are likely to have less of a presence at the employer precisely because no
collective bargaining agreement yet exists.
       In the face of the strong legislative policy against employer participation in
the union selection process, Gerawan argues that “the employer’s ability to raise
the abandonment defense [against the MMC statute] is . . . the only way to protect
the workers’ right to choose.” The Court of Appeal similarly concluded that
“employees’ right to a representative of their own choosing would be seriously
jeopardized in the situation of abandonment by a union where . . . the absentee
union suddenly reappeared on the scene to demand the MMC process.”
       But the ALRA contains a comprehensive set of protections for employees
who no longer wish to be represented by the certified labor union. The employees
                                         42
or a rival labor union may petition for a new election to decertify or replace the
existing union representative. (§§ 1156.3, 1156.7.) “So long as the employees can
petition for a new election if they wish to remove the union, the employer has no
real cause for concern about whether it is bargaining with the true representative
of its employees.” (Montebello, supra, 119 Cal.App.3d at p. 28.) Indeed,
Gerawan’s employees did file a petition to decertify the UFW. Although the
Board later set aside that decertification effort because it found that Gerawan
“unlawfully inserted itself into the campaign” (Gerawan Farming, Inc. (2016) 42
ALRB No. 1, p. 8), the fact that the employees mounted such an effort
demonstrates that employees have recourse beyond an employer’s ability to raise
an abandonment defense.
       The Court of Appeal opined that the “rapid timeframe” of the MMC
process would mean that decertification “would often be too late.” But the ALRA
requires that the Board set an election within seven days from receiving a
decertification petition. (§ 1156.3, subd. (b).) By contrast, a union representative
generally may not request MMC until 90 days after its renewed demand to
bargain, and even after that, the statute requires at least 30 days of mediation.
(§ 1165, subds. (a), (c).) Employees thus have a considerable amount of time in
which to deliberate and organize for purposes of decertification. In this case, for
example, the UFW filed its renewed demand to bargain on October 12, 2012, and
the mediator did not issue his final report until almost one year later, on September
28, 2013. Moreover, an initial collective bargaining agreement does not last
forever. The contract imposed by the Board’s final order here, for example, has a
three-year term. If the employees are dissatisfied with either the collective
bargaining agreement or their union’s representation, then they can petition to
decertify the union in the third year of that term. (§ 1156.7, subd. (c).)


                                          43
       An additional protection against unexplained union absences is that “a
union disclaimer of interest or union defunctness” terminates the union’s
certification as bargaining representative. (San Joaquin Tomato Growers, Inc.,
supra, 37 ALRB No. 5 at p. 3; Pictsweet Mushroom Farms, supra, 29 ALRB No.
3 at p. 6.) Thus, under the Board’s precedent, employees are entitled to select a
new union representative when its existing representative has suffered an
“institutional death” and is therefore unable to represent the employees.
(Picstweet Mushroom Farms, supra, 29 ALRB No. 3 at p. 6.)
       Finally, under the ALRA, an agricultural employer can file an unfair labor
practice charge against a certified union representative who “refuse[s] to bargain
collectively in good faith.” (§ 1154, subd. (c).) In addition, the Board has held
that the “[f]ailure of a union to respond within a reasonable time will constitute a
waiver of the right to bargain over a proposed change in terms and conditions of
employment.” (Dole Fresh Fruit Company, supra, 22 ALRB No. 4 at p. 18.) An
employer thus has multiple options to defend against “what may appear to be a
derelict or defunct incumbent union.” (Id. at p. 16.) What an employer cannot do
under the ALRA is unilaterally declare that it will refuse to engage with the union
because it believes the union has abandoned its employees. This is true whether in
response to an initial demand to bargain, a renewed demand to bargain, or a
request to refer the parties to MMC. In all cases, the ALRA reserves the power to
select the union representative to the employees and labor organizations alone.
       In sum, we hold that an employer may not defend against a union’s MMC
request by challenging the union’s certification as bargaining representative on the
basis of abandonment. The Board did not abuse its discretion when it declined to
consider Gerawan’s abandonment argument.




                                         44
                                 CONCLUSION
       We reverse the judgment of the Court of Appeal and remand for further
proceedings consistent with our opinion.


                                                 LIU, J.


WE CONCUR:

CANTIL-SAKAUYE, C. J.
CHIN, J.
CORRIGAN, J.
CUÉLLAR, J.
KRUGER, J.
KLINE, J.*




*
       Presiding Justice of the Court of Appeal, First Appellate District, Division
Two, assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution


                                         45
See last page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion Gerawan Farming, Inc. v. Agricultural Labor Relations Board
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 236 Cal.App.4th 1024
Rehearing Granted

__________________________________________________________________________________

Opinion No. S227243
Date Filed: November 27, 2017
__________________________________________________________________________________

Court:
County:
Judge:

__________________________________________________________________________________

Counsel:

Michael P. Mallery; Irell & Manella, David A. Schwarz; Georgeson, Belardinelli and Noyes, Georgeson &
Belardinelli, C. Russell Georgeson; Barsamian & Moody and Ronald H. Barsamian for Petitioner and for
Plaintiff and Appellant.

Luke A. Wake; Damien M. Schiff; Benbrook Law Group, Bradley A. Benbrook, Stephen M. Duvernay;
Walter & Wilhelm Law Group, Paul J. Bauer; McCormick, Barstow, Sheppard, Wayte & Carruth and
Anthony Raimondo for National Federation of Independent Business Small Business Legal Center, Cato
Institute, California Farm Bureau Federation, California Fresh Fruit Association, Western Growers
Association and Ventura County Agricultural Association as Amici Curiae on behalf of Petitioner and for
Plaintiff and Appellant.

Walter & Wilhelm Law Group, Paul J. Bauer; Raimondo & Associates, Anthony Raimondo, Gerardo V.
Hernandez and Jasmine Shams for Silvia Lopez as Amicus Curiae on behalf of Petitioner and for Plaintiff
and Appellant.

Carl G. Borden, Robert P. Roy, John C. Eastman, Anthony T. Caso and Jason E. Resnick for Western
Growers Association, California Farm Bureau Federation, Agricultural Council of California, California
Citrus Mutual, California Grape and Tree Fruit League, Grower-Shipper Association of Santa Barbara and
San Luis Obispo Counties, Nisei Farmers League, and Ventura County Agricultural Association as Amici
Curiae on behalf of Petitioner and for Plaintiff and Appellant.

Carl G. Borden for California Farm Bureau Federation as Amicus Curiae on behalf of Petitioner and for
Plaintiff and Appellant.

Robert P. Roy for Ventura County Agricultural Association as Amicus Curiae on behalf of Petitioner and
for Plaintiff and Appellant.

John C. Eastman and Anthony T. Caso for Center of Constitutional Jurisprudence as Amicus Curiae on
behalf of Petitioner and for Plaintiff and Appellant.
Page 2 – S227243 – counsel continued

Counsel:

Jason E. Resnick for Western Growers Association as Amicus Curiae on behalf of Petitioner and for
Plaintiff and Appellant.

Kamala D. Harris and Xavier Becerra, Attorneys General, Kathleen A. Kenealy, Chief Assistant Attorney
General, Gregory D. Brown, Deputy State Solicitor General, Douglas J. Woods, Assistant Attorney
General, Constance L. LeLouis, Mark R. Beckington and Benjamin M. Glickman, Deputy Attorneys
General, for Defendant and Respondent.

Martínez Aguilasocho & Lynch, Mario Martínez, Thomas P. Lynch, Edgar I. Aguilasocho; Altshuler
Berzon, Scott A. Kronland, Danielle Leonard and Jonathan Weissglass for Real Party in Interest and
Respondent.
Counsel who argued in Supreme Court (not intended for publication with opinion):

David A. Schwarz
Irell & Manella
1800 Avenue of the Stars, Suite 900
Los Angeles, CA 90067-4276
(310) 277-1010

Benjamin M. Glickman
Deputy Attorney General
1300 I Street, Suite 125
Sacramento, CA 94244-2550
(916) 210-6054

Mario Martínez
Martínez Aguilasocho & Lynch
P.O. Box 11208
Bakersfield, CA 93389
(661) 859-1174